DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, line 12, two commas are present at the end of the line.  One should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since “the first overall gear reduction ratio” on the last line lacks proper antecedent basis.  Perhaps “ratio” should be inserted after “reduction” on line 16 in order to alleviate the rejection.  Claim 9 is indefinite since “the third overall gear reduction ratio” on lines 4 and 5 lacks proper antecedent basis.  Perhaps “ratio” should be inserted after “reduction” on line 2 in order to alleviate the rejection.  Claim 10 is indefinite since “the first overall gear reduction ratio” on the last line lacks proper antecedent basis.  Perhaps “ratio” should be inserted after “reduction” on line 16 in order to alleviate the rejection.  Claim 18 is indefinite since “the third overall gear reduction ratio” on lines 4 and 5 lacks proper antecedent basis.  Perhaps “ratio” should be inserted after “reduction” on line 2 in order to alleviate the rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,604,354. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially co-extensive in scope, at least in regards to the novel subject matter, and differ merely in the terminology used and the ordering of the components throughout the claims. For example, claim 1 of patent 9,604,354 recites a motor and an output spindle, whereas present claim 1 recites these components as a driven input member and a driven output member. The dependent claims of both the present application and patent 9,604,354 recite substantially the same components, albeit along with modified functional language. Effectively, the claims of the present application and the patent set forth the same components which are critical to the novel tool operation, and to modify the functional recitations associated therewith and the ordering of such would have been obvious to one skilled in the art since to do so provides no new and unexpected results.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,195,731. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially co-extensive in scope, at least in regards to the novel subject matter, and differ merely in the terminology used and the ordering of the components throughout the claims. For example, claim 1 of patent 10,195,731 recites the transmission as the invention and recites an output planet carrier, whereas present claim 20 recites a motor and a planet carrier. It is inherent that the planet carrier, which is an output carrier, would be driven via a motor, for example. The dependent claims of both the present application and patent 10,195,731 recite substantially the same components, albeit along with modified functional language. Effectively, the claims of the present application and the patent set forth the same components which are critical to the novel tool operation, and to modify the functional recitations associated therewith and the ordering of such would have been obvious to one skilled in the art since to do so provides no new and unexpected results. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,926,398. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially co-extensive in scope, at least in regards to the novel subject matter, and differ merely in the terminology used and the ordering of the components throughout the claims. For example, claim 1 of patent 10,926,398 omits the motor and recites an rotationally driven output member, whereas present claim 20 recites a motor and a planet carrier. It is inherent that the planet carrier, which is an output carrier, would be driven via a motor, for example. The dependent claims of both the present application and patent 10,926,398 recite substantially the same components, albeit along with modified functional language. Effectively, the claims of the present application and the patent set forth the same components which are critical to the novel tool operation, and to modify the functional recitations associated therewith and the ordering of such would have been obvious to one skilled in the art since to do so provides no new and unexpected results.
Allowable Subject Matter
Claims 1-20, notwithstanding the double patenting rejections above, are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731